Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. The examiner respectfully disagrees with applicant regarding “One of skill in the art would not combine Osborn with Malih, as the result would lead to a password that is hard to memorize for the user”.  Osborn discloses a randomized location (category) and randomized images in those categories.  Malih discloses randomization of images within the categories but the order of the categories as they are displayed is not randomized.  While randomizing the order of the keyboards does add complexity, the applicant has provided no evidence to support the claim that it would require the user to memorize too much.   There are only 5 different Keyboards in figure 4.2 on page 52 and the keyboard categories are intuitive. Randomizing the order of the keyboards would mean the user has to find the category amongst 5 categories in order to find the relevant character.  This would further inhibit shoulder surfing while adding very little complexity to the user.  One of skill would understand the cost benefit of adding security at the cost of complexity.  
Applicant’s arguments with respect to claim(s) 20, 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19, 21-24, 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over User Authentication System Using Emoji pictures passwords by Raghda Ahmed Malih  hereafter Malih and Osborn et al. (US 2009/0077653) hereafter Osborn.
19. Malih discloses method for authenticating a user (17) by user identifier and associated graphical password (6), where the graphical password (6) comprises a first part obtained by a first selection of a group of images (1-5) from several groups of images (1-5) (page 51, figure 4.1 and corresponding text; see also page 42, figure 4.2, as explained above), a second part obtained by a second selection of a sequence of several images (A-Y) in the selected group of images (1-5) (page 50, as explained above), the method comprising: 
requesting the user (17) give a user identifier to an application (12), and graphically select: 
(page 50, as explained above), 
-a second selection of a sequence of several images (A- Y) in this group of images (1-5), the order of the images (A-Y) in this group of images (1-5) being randomly displayed by the application (12) with each new authentication of said user (17) (page 50, as explained above), 
-the application (12): 
-identifying the position of the selected group of images (1-5) in said set of groups of images (1-5) and identifies the position of each selected image (A-Y) in said sequence (page 51, figure 4.1 and page 50, as explained above), 
-establishing (14) the correspondence between the position of the selected group of images (1-5) and the identifier of the selected group of images (1-5), and between the sequence of the positions of the selected images (A-Y) and the sequence of the identifiers of the selected images (A-Y) (page 51, figure 4.1 and page 50, as explained above), 
-comparing (15-16) the identifier of the group of selected images (1-5) with the identifier of the group of images (1-5) of the password (6) registered for said user (17) identifier, and compares the sequence of the identifiers of the selected images (A-Y) with the sequence of the identifiers of the images (A-Y) of the password (6) registered for said user (17) identifier ()page 51, figure 4.1 and page 50, as explained above,
-the application (12) being the only entity able to establish this correspondence and/or the application (12) being the only entity able to make this comparison (page 56; see also page 49-50), 
-authenticat (15) said user (17) if said comparison is positive but refuses (16) to authenticate said user (17) if said comparison is negative (page 56, as explained above).
Malih discloses randomizing the order of emoji to grant a higher immunity against shoulder surfing attacks. Malih does not explicitly disclose the order of the groups of images (1-5) in this set of (para 57, 62, randomized location of categories (similar to Malih’s keyboards: ABC, Num/Sym, Smiley Faces, etc) and randomized images in those categories (similar to Malih’s emojis)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Malih with the implementation of Osborn in order to further reduce shoulder surfing attacks and prevent automated brute force attacks (para 57).

21. Malih and Osborn disclose authentication method according to claim 19, wherein the number of groups of images (1-5) in the set of groups of images (1-5) is at least two or even at least five times smaller than the number of images (A-Y) in a group of images (1- 5), regardless of whether all the groups (1-5) have the same number of images (A-Y) (page 51, as explained above).

22. Malih and Osborn disclose authentication method according to claim 19, wherein the images (A-Y) are divided into the groups of images (1-5) by theme (page 51, Section 4.2.1, Classify).

23. Malih and Osborn disclose authentication method according to claim 19, wherein the user (17) makes these two selections graphically: -in a graphical interface (7) that sends the number of the selected group (1-5) and/or the coordinates of each selected image (A-Y) in said sequence, -to an authentication function (8) which establishes the correspondence between said number and the identifier of the selected group (1-5) and/or between the sequence of said coordinates and the sequence of the identifiers of the selected images (A-Y), the authentication function (8) being the only (page 50, 56-57, Section 4.2.2, as explained above).

37. Malih and Osborn disclose authentication method according to claim 19, wherein: said set of groups of images (1-5) comprises a number of groups of images (1-5) which is between 3 and 10 (Section 4.2.1, Classify), and/or said groups of images (1-5) each comprise a number of images (A-Y) which is comprised between 10 and 50 (page 51, figure 4.1, as explained above).

38. Malih and Osborn disclose authentication method according to claim 19, wherein several separate applications (12) use the same images (A-Y) but with a different distribution between groups of images (1-5) from one application (12) to another (page 49-50 [separate applications meaning the application running on different devices (different participants’ devices)]).

39. Malih and Osborn disclose authentication method according to claim 19, wherein the graphical password (6) is stored by the application (12) in a non-reversible form (page 57, encrypt the passwords in its database [encryption is non-reversible (infeasible) to an outside party]).

40. Malih and Osborn disclose authentication method according to claim 19, wherein: either no image (A-Y) is common to two groups of images (1-5) that are distinct from each other, or, if one or (page 51, figure 4.1, as explained above, no image is common to two groups).

Claim 41 is lesser in scope to claim 19 and is rejected under similar rationale.

Claim 20 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malih and Osborn as applied to claim 19 and 41 above, and further in view of Al Majid et al. (US 11,250,075) hereafter Majid.
20. Malih and Osborn disclose authentication method according to claim 19, wherein: - said order of the images (A-Y) in this group of images (1-5) is randomly displayed by the application (12) with each new authentication of said user (17), in the form of a grid of images (1-5) distributed into rows and columns (page 51, 52, distribute randomly over its cells).  Malih and Osborn do not explicitly disclose said order of the groups of images (1-5) in this set of groups of images (1-5) is randomly displayed by the application (12) with each new authentication of said user (17), in the form a carousel (19) of image grids (1-5).  However, in an analogous art, Majid discloses displaying a carousel of emojis including said order of the groups of images (1-5) in this set of groups of images (1-5) is randomly displayed by the application (12) with each new authentication of said user (17), in the form a carousel (19) of image grids (1-5) (figs 3A, 5 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Malih and Osborn with the implementation of Majid in order to allow the emojis/grids to be swiped through and loop back to the opposite end of the listing (col 7, 62-col 8, 13).

.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malih and Osborn as applied to claim 19, 23 above, and further in view of Mossoba et al. (US 10,169,566) hereafter Mossoba.
35. Malih and Osborn disclose authentication method according to claim 23, wherein: -said graphical interface (7), said authentication function (8), and said database (9) are under the control of at least two independent actors, advantageously are respectively under the control of three independent actors (pages 49-50, graphical user interface is under control of the user and authentication function/database under control of User Authentication System), 
 Malih and Osborn do not explicitly disclose when said application (12) runs in client-server mode, said graphical interface (7) is located on the client while said authentication function (8) and said database (9) are located on the server.  However, in an analogous art, Mossoba discloses authentication using emoji-based passwords including when said application (12) runs in client-server mode, said graphical interface (7) is located on the client while said authentication function (8) and said database (9) are located on the server (figure 1A-1C and corresponding text).   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Malih and Osborn with the implementation of Mossoba in order to provide an additional layer of security by storing, in separate places, the information needed to uncover a user’s password (col 2, 56-62).

36. Malih and Osborn disclose authentication method according to claim 19, wherein the graphical password (6) is stored by the application (12) in a non-reversible hashed form, this hashed form not having any collisions, this hashed form using a salting function introducing information relating to the user (17). Malih and Osborn do not explicitly disclose wherein the graphical password (6) is stored (col 4, 53-col 5, 2).   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Malih and Osborn with the implementation of Mossoba in order to help protect passwords stored in a database from being reverse-engineered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439